—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J., at sentencing; Fisher, J., at plea), rendered August 9, 1991, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By entering his plea of guilty, the defendant forfeited his right to contend that he was deprived of a speedy trial under CPL 30.30 (see, People v Tavares, 191 AD2d 524, and citations therein). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.